DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 Claim Interpretation
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.




Claim(s) 48, 49 and 59 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 48 recites the limitation "the proximal portion" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 49 recites the limitation "the proximal portion" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 59 recites the limitation "the proximal portion" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 46-51, 53 and 54 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Follmer et al. (US 2014/0276403A1).
Regarding claim 46, Follmer discloses an obstruction removal system including a capture sock device (Figs. 1, 4) including a mouth (32) coupled to a shaft (22) defining a lumen (Fig. 4). A trap (54; [0025]) is coupled to a distal end of a guidewire (26; [0025]). The trap includes one or more openings facing the capture sock device [0026-0027]. The capture sock device and/or the trap are capable of being moved between a collapsed configuration and an expanded configuration [0023, 0026]. The capture sock device and the trap are sized and capable of being positioned inside a body channel such that the trap with a captured obstruction may be withdrawn into the mouth and the trap may engage with the mouth to form a closed chamber preventing the obstruction or a fragment thereof from migrating into the body channel during removal of the capture sock device and the trap from the body channel (Fig. 4; [0028]). 
Regarding claim 47, Follmer discloses the mouth of the capture sock device has a distal end portion with a distal opening and a circumference at the distal opening (Fig. 
Regarding claim 48, Follmer discloses a proximal portion of the trap is tapered (Fig. 1).
Regarding claim 49, Follmer discloses a proximal portion of the trap when positioned inside the body channel is sized and capable of being smaller than the circumference of the distal opening of the mouth causing it to fit inside the mouth (Fig. 2). A distal portion of the trap, located from reference number 14 to reference 16, is sized and capable of being larger than the circumference of the distal opening of the mouth causing it to remain outside and distal to the mouth in Fig. 2 until it is drawn therein. It is noted that the claim is not clear with respect to whether the larger size of the distal portion of the trap prevents any and all further movement or if the larger size is eventually gradually compressed.
Regarding claim 50, Follmer discloses that the capture sock device and/or the trap are self-expandable when unconstrained [0026].
Regarding claim 51, Follmer discloses the trap is a mesh or braided structure [0026-0027].
Regarding claim 53, Follmer discloses that in the expanded configuration the mouth of the capture sock device is capable of contacting a wall of the body channel (Fig. 4).
Regarding claim 54, Follmer discloses that the mouth of the capture sock device includes a mesh being folded to create two layers at the distal opening of the mouth, .
Claim(s) 64 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hannes et al. (US 2009/0198269A1).
Regarding claim 64, Hannes discloses a method for removing an obstruction from a body channel including deploying a capture sock device (1; Fig. 4) having a mouth (located at a distal portion of 1) proximal to an obstruction site in a body channel (12). A retriever assembly is deployed distally to the capture sock device (Fig. 4) such that a retriever (6) of the retriever assembly is positioned in the obstruction site and a trap (2) of the retriever assembly is positioned distally to the obstruction site. The trap is capable of preventing the obstruction or a fragment of the obstruction from moving distally to the trap [0084]. The retriever assembly moves with the captured obstruction therein into the capture sock device, thereby creating a closed chamber preventing the obstruction or the fragment of the obstruction from migrating into the body channel during removal of the capture sock device and the retriever assembly from the body channel (Figs. 5-6). The capture sock device and the retriever assembly is removed from the body channel [0085].
Claim(s) 46-48, 50, 53 and 64 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Wang et al. (US 2020/0029984A1, “Wang").
Regarding claim 46, Wang discloses an obstruction removal system including a capture sock device including a mouth (12), coupled to a shaft (22) defining a lumen. A trap (11) is coupled to a distal end of a guidewire (21). The trap includes one or more openings facing the capture sock device (Fig. 5). The capture sock device and/or the trap are capable of being moved between a collapsed configuration and an expanded configuration. The capture sock device and the trap are sized and capable of being positioned inside a body channel such that the trap with a captured obstruction may be withdrawn into the mouth and the trap may engage with the mouth to form a closed chamber preventing the obstruction or a fragment thereof from migrating into the body channel during removal of the capture sock device and the trap from the body channel [0067; Figs. 3-7]. 
Regarding claim 47, Wang discloses that the mouth of the capture sock device has a distal end portion with a distal opening and a circumference at the distal opening. A proximal portion of the trap is capable of engaging the circumference of the distal opening of the mouth of the capture sock device (Fig. 7). 
Regarding claim 48, Wang discloses that a proximal portion of the trap is tapered, wherein the width gradually increases from the proximal-most terminal end.
Regarding claim 50, Wang discloses that the capture sock device and/or the trap are self-expandable when unconstrained (Fig. 5; [0065, 0067]).
Regarding claim 53, Wang discloses that in the expanded configuration the mouth of the capture sock device is capable of contacting a wall of the body channel (Fig. 7).
Regarding claim 64, Wang discloses a method for removing an obstruction from a body channel including deploying a capture sock device having a mouth (12; Fig. 5) proximal to an obstruction site in a body channel. A retriever assembly is deployed distally to the capture sock device such that a retriever (21) of the retriever assembly is positioned in the obstruction site and a trap (11) of the retriever assembly is positioned distally to the obstruction site (Fig. 5). The trap is capable of preventing the obstruction or a fragment of the obstruction from moving distally to the trap. The retriever assembly moves with the captured obstruction therein into the capture sock device, thereby creating a closed chamber preventing the obstruction or the fragment of the obstruction from migrating into the body channel during removal of the capture sock device and the retriever assembly from the body channel. The capture sock device and the retriever assembly is removed from the body channel [0067; Fig. 2-7].
Claim(s) 46-51, 53, and 56-61 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Panian (US 2018/0042628A1).
Regarding claim 46, Panian discloses an obstruction removal system including a capture sock device including a mouth, a distal opening of a distal end portion of shaft (1101;Fig. 11). The shaft defines a lumen. A retriever assembly includes a retriever (1002) that is capable of capturing an obstruction. A proximal end of the retriever is 
Regarding claim 47, Panian discloses that the mouth of the capture sock device has a distal end portion with a distal opening and a circumference at the distal opening. A proximal portion of the trap is capable of engaging the circumference of the distal opening of the mouth of the capture sock device (Fig. 13). 
Regarding claim 48, Panian discloses that a proximal portion of the trap is tapered wherein the proximal-most terminal end gradually increases in width (Fig. 12).
Regarding claim 49
Regarding claim 50, Panian discloses that the trap are self-expandable when unconstrained [0011].
Regarding claim 51, Panian discloses that the trap is a mesh or braided structure (Fig. 13).
Regarding claim 53, Panian discloses that in the expanded configuration the mouth of the capture sock device is capable of contacting a wall of the body channel when a clinician moves the device to the side during use. It is noted that the claim does not require that the mouth of the capture sock device is capable of contacting the wall as the result of expansion or flaring.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 49 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang.
Regarding claim 49, Wang discloses a proximal portion of the trap when positioned inside the body channel is sized and capable of being smaller than the circumference of the distal opening of the mouth causing it to fit inside the mouth. However, in Figs. 2-7, Wang does not expressly disclose that a distal portion of the trap is sized and capable of being larger than the circumference of the distal opening of the mouth causing it to remain outside and distal to the mouth. In the embodiment of Fig. 10, a distal portion of the trap is sized and capable of being larger than the circumference of the distal opening of the mouth causing it to remain outside and distal to the mouth, wherein the clinician is capable of operating a tightening element (14; [0070-0071] which decreases the circumference of the distal opening. It is noted that the claim is not clear with respect to whether the larger size of the distal portion of the trap prevents any and all further movement or if the larger size is eventually gradually compressed. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the mouth of the capture sock device with a tightening element, as taught by Wang, to provide means to control the diameter of the distal opening of the mouth to prevent migration of an obstruction and to reduce damage of the blood vessel wall in the withdrawal process [0070-0071].
Claim(s) 52 is/are rejected under 35 U.S.C. 103 as being unpatentable over Follmer in view of Bonnette et al. (US 2010/0268264A1, “Bonnette”).
Regarding claim 52, Follmer does not disclose at least a distal portion of the mouth of the capture sock device includes a flare. 
In the same field of endeavor, which is devices for removing obstructions from vessels, Bonnette teaches a capture sleeve (14) through which a trap (24) is pulled through to encompass and contain an obstruction (Figs. 6-7). The capture sleeve is formed of a woven mesh and includes a flared distal section (38). Therefore, it would .
Claim(s) 52 and 62 is/are rejected under 35 U.S.C. 103 as being unpatentable over Panian in view of Bonnette et al. (US 2010/0268264A1, “Bonnette”).
Regarding claims 52 and 62, Panian does not disclose at least a distal portion of the mouth of the capture sock device includes a flare. 
In the same field of endeavor, which is devices for removing obstructions from vessels, Bonnette teaches a capture sleeve (14) through which a trap (24) is pulled through to encompass and contain an obstruction (Figs. 6-7). The capture sleeve is formed of a woven mesh and includes a flared distal section (38). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the capture sock device of Panian with a flared distal section, as taught by Bonnette, to provide means to readily accommodate entry of embolic debris or of a filter into the capture sock device [0089].
Allowable Subject Matter
Claim(s) 55, 63 and 65 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Di Palma et al. (US 2012/0059356A1) and Martin et al. (US 2009/0299393A1) discloses retrieval systems that include a capture sock device and a trap.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOCELIN C TANNER whose telephone number is (571)270-5202.  The examiner can normally be reached on M-F 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jackie Ho can be reached on (571)272-4696.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/JOCELIN C TANNER/Primary Examiner, Art Unit 3771